Citation Nr: 0623938	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
September 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and denied the veteran service connection for 
tinnitus.

The veteran testified before the undersigned Veterans Law 
Judge at the Washington, District of Columbia VA office in 
July 2006.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral hearing loss is decided herein, 
whereas the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  In an unappealed decision of July 1950, the RO declined 
to reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran did not 
appeal that decision and it became final.

2.  The evidence received since the July 1950 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1950 RO decision, which declined to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As this decision finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
bilateral hearing loss, this is considered a full grant of 
the issue on appeal; therefore, no additional information or 
evidence is needed to substantiate the claim decided herein.


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence of record, the Board finds that 
the RO has received new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  As such, the evidence 
of record prior to the July 1950 final RO decision includes 
the veteran's service medical records, VA medical records, 
private medical records, a lay statement and hearing 
transcripts.

A February 1942 private medical record from the Jewish 
Hospital shows that the veteran was admitted to the hospital 
with a complaint of difficulty in hearing.  For the prior 
four or five years, the veteran had been getting 
progressively deaf in the right ear more than the left ear.  
The diagnosis was otosclerosis and a left fenestration 
operation was performed in February 1942.

The service medical records show that upon entrance to 
service, in January 1943, the veteran had normal hearing, 
according to a whisper test.  In June 1943, the veteran 
sought treatment for his ears.  He stated that he had a 
history of defective hearing for the last 10 years.  Physical 
examination found that his drums were retracted.  Hearing in 
his right ear was 8/15 and hearing in the left ear was 6/15 
according to whisper tests.  The diagnosis was conductive 
type deafness.  In July 1943, the veteran was placed on 
limited duty because of his defective hearing.  A September 
1943 medical record shows that the veteran was diagnosed with 
defective hearing.  He was given a Certificate of Disability 
for Discharge.

A February 1944 VA examination report shows that the 
veteran's diagnosis was bilateral deafness.  An August 1946 
VA examination report shows the veteran complaining of 
deafness of both ears with a duration of 10 years.  The 
diagnoses were Eustachian tubes not successfully inflated and 
chronic hypertrophic otitis media (non-suppurative).  An 
October 1946 VA examination report shows the veteran 
complained of loss of hearing with a duration of eight years.  
The diagnosis was chronic bilateral mixed type of deafness.

In November 1946, an audiogram was conducted by the US Naval 
Hospital in Philadelphia, Pennsylvania.  The test was not 
interpreted.  

A December 1948 private medical record from A.K., M.D. shows 
that the veteran was diagnosed with otosclerosis with 
secondary nerve degeneration.  

A May 1949 letter from the private physician, A.K., M.D., 
states that since the veteran was inducted into the service 
after he had the fenestration operation and after exposure to 
gunfire, his hearing decreased markedly.  He further stated 
that a person that has this sort of operation is susceptible 
to infection and also the effect of loud noise.

A July 1949 letter from S.S., a friend of the veteran, states 
that he and the veteran served in the same unit in the 
service while in basic training.  He stated that the veteran 
complained to him that he could not hear very well.  After 
basic training, they were both assigned to the Squadron's 
Radio School.  He stated that the veteran's hearing became 
worse and the veteran would complain that he could not hear 
the signals over the radio set.  Subsequently, the veteran 
was dropped from the school.  Soon afterward, the veteran was 
transferred to a limited service detachment and the veteran 
continued to complain that his hearing was getting worse.

A September 1949 letter from a private physician, A.K., M.D., 
states that he first examined the veteran in January 1942 and 
gave a diagnosis of otosclerosis.  An operation was then 
performed on the left ear in February 1942 with a 
satisfactory result.  The veteran entered the service and was 
exposed to gunfire, which produced a loss of hearing in both 
ears.

In December 1949, the veteran and his private physician, 
A.K., M.D., testified before the Board.  The veteran 
testified that before entering the army, but after his 
January 1942 operation, he did not wear hearing aids and did 
not have any trouble with his right ear.  He said that he 
advised the physicians prior to his induction into the 
service as to his previous operation and that he first made 
complaints regarding his ears after a few weeks of being in 
the service and after being on the firing range.  After that, 
he noticed a loss of hearing.

During the December 1949 Board hearing, the private 
physician, A.K., M.D., testified that he treated the veteran 
in 1942 prior to his entrance to service.  A.K., M.D. stated 
that the veteran had otosclerosis and both ears were 
involved, but the left ear was worse.  After the veteran's 
discharge from the hospital, the veteran had an average loss 
of 20 decibels in the left ear.  Prior to the operation, he 
had an average loss of 45 decibels in the left ear.  He also 
had an average loss of 40 decibels in the right ear before 
and after the operation.  After the operation, the veteran 
had no need of a hearing aid and the veteran could hear 
normal conversation.  A.K., M.D. stated that he next saw the 
veteran after his discharge from service and he noted a 
decided drop in the veteran's hearing on both sides.  When 
asked by the Board whether the veteran's loss of hearing was 
aggravated by the veteran's service in the army, A.K., M.D. 
stated that it was due to exposure to explosives and that 
holding a rifle and being in the general vicinity of 
explosives would cause a loss of hearing in the veteran.  
A.K., M.D. also stated that the veteran would not have had a 
loss of hearing if the veteran had not been in the vicinity 
of firing of guns.  A.K., M.D. finally opined that the 
veteran's degree of hearing at the time of his discharge 
compared to his degree of hearing at the time of induction 
represented a marked increase in the hearing loss beyond that 
which was expected by the natural progression of the disease.

In March 1950, the Board decided that the veteran's defective 
bilateral hearing clearly and unmistakably existed prior to 
induction, there was no active aural pathology demonstrated 
during hospital observation in service, and based on the 
evidence of record, the veteran's preservice ear disability 
was not aggravated by service and any increase in defective 
hearing during service was clearly and unmistakably due to 
the progressive nature of the preservice ear disease.

In July 1950, the veteran and the private physician, A.K., 
M.D., testified before an RO hearing officer.  A.K., M.D. 
stated that the veteran had usable hearing prior to his 
induction into service; however, one month after the 
veteran's discharge from service, the veteran's hearing was 
tested and showed a bilateral hearing loss.  A.K., M.D. 
stated that the veteran's hearing loss was not due to the 
fenestration operation because the opening that they made 
during the operation for receiving sound was still present 
and because it was still present, the veteran's loss of 
hearing was due to exposure to explosive sounds and not to 
the natural progression of his preservice disease.

In a July 1950 rating decision, the RO declined to reopen the 
veteran's claim for service connection for bilateral hearing 
loss because no new and material evidence had been presented.  
The veteran did not appeal this decision and it became final.

Since the July 1950 RO rating decision, the veteran has 
submitted private medical opinions.  One such opinion was 
received in July 2004 from a private physician, D.S., M.D.  
The physician stated that he had been treating the veteran 
since 1996 and the veteran had had intermittent inflammation 
of his mastoid bowl, but generally the veteran's left ear had 
been stable.  However, over the years, the veteran's hearing 
in both ears had deteriorated significantly.  The most recent 
audiogram conducted in June 2004 revealed a moderate to 
severe sensorineural hearing loss in his right ear with a 
noise induced pattern and a severe to profound hearing loss 
in his left ear of a mixed nature.  The underlying 
sensorineural hearing loss was the same as the right ear.  
D.S., M.D. opined that the veteran's noise induced hearing 
loss likely could be traced to his military experience, with 
a portion of the hearing loss related to the military 
exposure and a portion related to the normal aging process.  
The physician further stated that it was with a reasonable 
degree of medical certainty that the veteran's military noise 
exposure had contributed to his overall hearing loss and had 
made what was likely a moderate to severe hearing loss a 
severe to profound hearing loss, especially in the left ear.

An August 2005 letter from the private physician, D.S., M.D., 
clarified his July 2004 letter.  He stated that the veteran's 
hearing loss was an exacerbation of the veteran's military 
service because although the veteran might have experienced 
some hearing loss due to otosclerosis, there was clearly a 
substantial contribution to his hearing loss from noises 
occurring during military training and during his period of 
service.  D.S., M.D. stated that had the veteran only had 
hearing loss from otosclerosis, he would still have a 
reasonable degree of hearing; however, the veteran's current 
hearing is significantly impaired due to the major noise 
induced component.

The Board finds that the July 2004 and August 2005 opinions 
from the private physician, D.S., M.D., provide a nexus 
between the veteran's service and his current bilateral 
hearing loss, showing that the veteran had a preexisting 
disability, but that his service aggravated the veteran's 
preexisting disability beyond the normal progression of the 
disease.  Therefore, the Board finds that the July 2004 and 
August 2005 letters from the private physician, D.S., M.D., 
show an unestablished fact that is necessary to substantiate 
the claim, which is that the veteran's current bilateral 
hearing loss was aggravated by his service.


ORDER

As new and material evidence has been submitted, the 
previously denied claim of service connection for bilateral 
hearing loss is reopened; the appeal is granted to this 
extent only.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus.

As the veteran's claim for entitlement to service connection 
for bilateral hearing loss has been reopened, the Board finds 
that a VA examination is necessary to determine whether the 
veteran's bilateral hearing loss preexisted service, and if 
so, whether his bilateral hearing loss was aggravated by 
service beyond the normal progression of the disease.  In 
addition, regarding the veteran's tinnitus claim, the 
veteran's service medical records show that prior to service, 
his occupation was a color matcher making printing inks.  His 
August 1943 Report of Medical History shows that his 
occupation in service was a welder.  Therefore, he may have 
been exposed to noise while in service.  Further, the Report 
of Medical History shows that the veteran complained of 
having ringing in his ears in 1937, prior to service.  Hence, 
the Board finds that a VA examination is necessary to 
determine whether the veteran has tinnitus that preexisted 
service and was aggravated by service beyond the normal 
progression of the disease, or did not preexist service but 
was caused by service.

Further, during the veteran's July 2006 Board hearing, he 
stated that he received treatment at the Philadelphia, 
Pennsylvania VA medical center for his hearing loss.  The 
Board notes that these medical records are not associated 
with the claims folder.  Therefore, the RO should obtain any 
records from the VA medical center in Philadelphia, 
Pennsylvania and associate them with the claims folder.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for bilateral hearing loss and tinnitus 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA treatment records from the 
Philadelphia, Pennsylvania VA medical 
center, since his discharge from service 
that are not currently of record.  All 
attempts to procure these records should 
be documented in the file.  If the RO 
cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that 
they are provided the opportunity to 
obtain and submit the records for VA 
review.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiological examination 
to determine the nature and etiology of 
the claimed bilateral hearing loss and 
tinnitus.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the audiologist or 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to obtain from the veteran a social 
and industrial history regarding any 
noise exposure both prior and subsequent 
to his period of active service.  Noise 
exposure as a color matcher and salesman 
(civilian occupations) should likewise be 
ascertained.  Based upon the examination 
results and the review of the claims 
folder, the audiologist or physician 
should answer the following questions 
relating to any bilateral hearing loss 
and tinnitus:

Is it at least as likely as not that the 
veteran's bilateral hearing loss or 
tinnitus initially manifested during his 
period of active service?

With respect to any manifestations of 
hearing loss or tinnitus found to be 
present in service, did the 
manifestations clearly and unmistakably 
exist prior to the veteran's entrance 
onto active duty?  

With respect to any manifestations of 
hearing loss or tinnitus that the 
examiner believes existed prior to the 
veteran's entrance onto active duty, is 
there clear and unmistakable evidence 
that the preexisting bilateral hearing 
loss or tinnitus was not aggravated in 
service beyond that which would be due to 
the natural progression of the disease?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2005).

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


